UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-6157



THADDEUS LOCKHART,

                                           Petitioner - Appellant,

          versus


STATE OF SOUTH CAROLINA; HENRY MCMASTER,

                                           Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   David C. Norton, District Judge.
(CA-03-0678-04-18BH)


Submitted:   September 17, 2004       Decided:   September 29, 2004


Before KING and SHEDD, Circuit Judges, and HAMILTON, Senior Circuit
Judge.


Affirmed in part; dismissed in part by unpublished per curiam
opinion.


Thaddeus Lockhart, Appellant Pro Se. Donald John Zelenka, Chief
Deputy Attorney General, Melody Jane Brown, OFFICE OF THE ATTORNEY
GENERAL OF SOUTH CAROLINA, Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Thaddeus Lockhart, a South Carolina prisoner, appeals the

district    court’s   order   accepting    the    recommendation     of   the

magistrate judge and denying his 28 U.S.C. § 2254 (2000) petition

as untimely under the Antiterrorism and Effective Death Penalty Act

of 1996 (“AEDPA”).

            The district court granted a certificate of appealability

with respect to Lockhart’s claim that the district court erred in

finding that his petition was untimely under the AEDPA.              We have

reviewed the record and find that the district court correctly

concluded     that    Lockhart’s    petition       was    untimely    filed.

Accordingly, we affirm the district court’s findings on this issue

on the reasoning of the district court.            See Lockhart v. South

Carolina, No. CA-03-0678-04-18BH (D.S.C. filed Nov. 21, 2003 &

entered Nov. 24, 2003).

            The district court declined to issue a certificate of

appealability on Lockhart’s remaining claims.            In these claims, he

contends that the district court erred in granting summary judgment

to the Respondents on procedural grounds without considering the

underlying merits of his petition and contends that the district

court erroneously failed to resolve a discovery dispute.             Lockhart

cannot obtain a certificate of appealability as to these claims

absent “a substantial showing of the denial of a constitutional

right.”    28 U.S.C. § 2253(c)(2) (2000).        A prisoner satisfies this


                                   - 2 -
standard by demonstrating that reasonable jurists would find both

that   his    constitutional   claims   are   debatable   and   that   any

dispositive procedural rulings by the district court are also

debatable or wrong.     See Miller-El v. Cockrell, 537 U.S. 322, 336

(2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee,

252 F.3d 676, 683 (4th Cir. 2001).        We have independently reviewed

the record and conclude that Lockhart has not made the requisite

showing.     Accordingly, we deny Lockhart’s motion for a certificate

of appealability as to his remaining claims and dismiss the appeal

as to these claims.

             We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                      AFFIRMED IN PART;
                                                      DISMISSED IN PART




                                  - 3 -